DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 13/797,974, filed 03/12/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Allowable Subject Matter
 	Claims 15-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance:  	
 	Regarding claim 15, the prior art fails to teach or suggest further inclusion of a computer implemented method, comprising:  sending to the computer of the CU, by the server, instructions to make a reservation for the CU, the reservation being for a first user account that has requested to charge a battery of a first electric vehicle (EV) at the CU; the notification including a request that the second EV be moved to allow the first EV access to obtain charge at the CU associated with said reservation.
 	The dependent claims are allowable for the reasons as the independent claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        07/22/2022